Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 12/14/2021 has been entered. Claims 1, 4, 7, 11 and 14 have been amended and claims 2, 5, 9 and 12 are cancelled. Claims 1, 3, 4, 6-8, 10, 11, 13 and 14 are still pending in this application with claims 1, 4 and 11 being independent. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 4, and 11 of instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11, 15 and 17 of copending Application No. 16/862,544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are substantially similar to the corresponding claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 16/862,544 teaches a method for indicating period information of a common control resource set (CORESET) of remaining key system information (RMSI), applied to a base station (see claim 1, preamble), the method comprising: adding indication information to a physical broadcast channel (PBCH) of a synchronous broadcast block (SSB), wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see claim 1, limitation 1 and also see claim 7); and sending the SSB carrying the indication information to user equipment (UE) in a beam scanning manner (see claim 1, limitation 2), wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB (see claim 3). 
Regarding claim 4, Application No. 16/862,544 teaches a method for searching for a common control resource set (CORESET) of remaining key system information (RMSI), applied to user equipment (UE) (see claim 9, preamble), the method comprising: receiving a synchronous broadcast block (SSB) carrying indication information from a base station, wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see claim 9, limitation 1 and also see claim 15); obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information (see 
Regarding claim 11, Application No. 16/862,544 teaches User equipment (UE) (see claim 17, preamble), comprising: a processor (see claim 17, limitation 1); and a memory storing instructions executable by the processor (see claim 17, limitation 2); wherein the processor is configured to: receive a synchronous broadcast block (SSB) carrying indication information from a base station, wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a common control resource set (CORESET) of remaining key system information (RMSI) corresponding to the SSB is located and a half radio frame where the SSB is located (see claim 17, limitation 3); obtain the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information that is carried in the SSB (see claim 17, limitation 4); and search for the CORESET of the RMSI in the half radio frame where the CORESET of the RMSI is located (see claim 17, limitation 4 and also see claim 15), wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB (see claim 11). 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 6-8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Pub. No: 2019/0089474 A1) in view of ZTE (“Remaining details of RMSI”, 3GPP TSG RAN WG1 Meeting NR#3, R1-1715378, dated Sept, 2017) and further in view of Gao et al. (US Pub. No: 2020/0178253 A1).
Regarding claim 1, Ly et al. teach a method for indicating period information of a common control resource set (CORESET) of remaining key system information (RMSI), applied to a base station (see Abstract and Fig.11 for base station & para [0100]), the method comprising: adding indication information to a physical broadcast channel (PBCH) of a synchronous broadcast block (SSB), wherein the indication information comprises first indication information (see Fig.6 and para [0069] wherein base station 105-b identifying an SS block including synchronization signals and a 
Ly et al. teach the above method comprising wherein the indication information comprises first indication information as mentioned above, but Ly et al. is silent in teaching the above method comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located.
However, ZTE teaches a method (see page 1, Introduction) comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ly et al. to have the indication information comprising first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located, disclosed by ZTE in order to provide an effective mechanism for efficient delivery of remaining minimum system information  (RMST), including the structure and CORESET configuration of RMSl and also providing efficient multiplexing between RMSl and SS blocks and association between RMSI and SS  blocks in wireless communication system.
Ly et al. and ZTE together yet are silent in teaching the above method, wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB. 
However, Gao et al. teach a method (see Abstract and Figures 4 & 9C) comprising wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB (see Fig. 4 and para [0115] wherein the association relationship between the PBCH period or the SS block burst set period and the RMSI period (that includes RMSI CORESET period) being further be sent by the network device/BS to the terminal device/UE, is mentioned, also Fig.9C & para [0234] wherein RMSI CORESET period location being shown).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ly et al. and ZTE to have the indication information further comprising second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB, disclosed by Gao et al. in order to provide an effective mechanism for flexibly scheduling the overheads of the broadcast information transmission and also for effectively obtaining the MSI using the optimum RMSI period for user terminals in the wireless communication system. 
Regarding claim 3, Ly et al., ZTE and Gao et al. all together teach the method of claim 1.
Ly et al. further teach the method of claim 1, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
Regarding claim 4, Ly et al. teach a method for searching for a common control resource set (CORESET) of remaining key system information (RMSI), applied to user equipment (UE) (see Abstract and Fig.7 for terminal), the method comprising: receiving a synchronous broadcast block (SSB) carrying indication information from a base station (see Fig.6 and para [0069] wherein UE 115-b receiving the SS block including the synchronization signals and the PBCH transmitted from the base station 105-b, is mentioned & also base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset and a multiplexing indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned and also see para [0071]), wherein the indication information comprises first indication information (see Fig.6 and para [0069] wherein the base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset and a multiplexing indication/first indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned); and searching for the CORESET of the RMSI in a half radio frame where the CORESET of the RMSI is located (see para [0071] wherein UE 115-b identifying/searching, from the PBCH, a relative position indication which indicates a relative position of the coreset in relation to the SS block, is mentioned and also the relative position indication indicating that the coreset is adjacent to the SS block, is mentioned and also see para [0059]). 

However, ZTE teaches a method (see page 1, Introduction) comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI) and obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is ). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ly et al. to have the indication information comprising first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located and also to include obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information, disclosed by ZTE in order to provide an effective mechanism for efficient delivery of remaining minimum system information  (RMST), including the structure and CORESET configuration of RMSl and also providing efficient multiplexing between RMSl and SS blocks and association between RMSI and SS  blocks in wireless communication system.
Ly et al. and ZTE together yet are silent in teaching the above method, wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB. 
However, Gao et al. teach a method (see Abstract and Figures 4 & 9C) comprising wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB (see Fig. 4 and para [0115] wherein the association relationship between the PBCH period or the SS block Fig.9C & para [0234] wherein RMSI CORESET period being shown).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ly et al. and ZTE to have the indication information further comprising second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB, disclosed by Gao et al. in order to provide an effective mechanism for flexibly scheduling the overheads of the broadcast information transmission and also for effectively obtaining the MSI using the optimum RMSI period for user terminals in the wireless communication system.
Regarding claim 6, Ly et al., ZTE and Gao et al. all together teach the method of claim 4.
Ly et al. further teach the method of claim 4, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
Regarding claim 8, Ly et al. teach a base station (see Abstract and Fig.11 for base station & para [0100]), comprising: a processor (see Fig.11 and para [0100] wherein base station including processor, is mentioned); and a memory storing instructions executable by the processor (see Fig.11, block 1115 and para [0100]); wherein the processor is configured to perform the method of claim 1 (see the above combined rejection of claim 1 of Ly et al., ZTE and Gao et al. all together). 
Regarding claim 10, Ly et al., ZTE and Gao et al. all together teach the base station of claim 8.
Ly et al. further teach the base station of claim 8, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
	Regarding claim 11, Ly et al. teach User equipment (UE) (see Abstract and Fig.7 for UE ), comprising: a processor (see Fig. 7 and para [0074] wherein UE 705 including processor, is mentioned); and a memory storing instructions executable by the processor (see Fig.7, block 715 and para [0074]); wherein the processor is configured to: receive a synchronous broadcast block (SSB) carrying indication information from a base station (see Fig.6 and para [0069] wherein UE 115-b receiving the SS block including the synchronization signals and the PBCH transmitted from base station 105-b, is mentioned & also the base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned and also see para [0071]), wherein the indication information comprises first indication information (see Fig.6 and para [0069] wherein the base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset and a multiplexing indication/first indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned); and search for a CORESET of RMSI in a half radio frame where the CORESET of the RMSI is located (see para [0071] wherein UE 115-b identifying/searching, from the PBCH, a relative position indication which indicates a relative position of the coreset in relation to the SS block, is mentioned and also the relative position indication indicating that the coreset is adjacent to the SS block, is mentioned and also see para [0059]).
 	Ly et al. is silent in teaching the above user equipment comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a common control resource set (CORESET) of remaining key system information (RMSI) corresponding to the SSB is located and a half radio frame where the SSB is located and obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information that is carried in the SSB.
	However, ZTE teaches a user equipment (see page 1, Introduction and also page 6, under section 4, 1st para) comprising wherein the indication information comprises first indication information configured to indicate a positional relationship (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI) and obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information that is carried in the SSB (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above user equipment of Ly et al. to have the indication information comprising first indication information configured to indicate a positional relationship between a half radio frame where a common control resource set (CORESET) of remaining key system information (RMSI) corresponding to the SSB is located and a half radio frame where the SSB is 
Ly et al. and ZTE together yet are silent in teaching the above user equipment comprising Ly et al. and ZTE together yet are silent in teaching the above method, wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB. 
However, Gao et al. teach a user equipment (see Abstract and Figures 4, 9C & 18/UE) comprising wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB (see Fig. 4 and para [0115] wherein the association relationship between the PBCH period or the SS block burst set period and the RMSI period (that includes RMSI CORESET period) being further be sent by the network device/BS to the terminal device/UE, is mentioned, also see para [0120] wherein the RMSI period being related to the PBCH period, is mentioned & also see paragraphs [0122] & [0123] wherein the RMSI period (that includes RMSI CORESET period) being N times the SS block burst set period or the Fig.9C & para [0234] wherein RMSI CORESET period being shown).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ly et al. and ZTE to have the indication information further comprising second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB, disclosed by Gao et al. in order to provide an effective mechanism for flexibly scheduling the overheads of the broadcast information transmission and also for effectively obtaining the MSI using the optimum RMSI period for user terminals in the wireless communication system.
	Regarding claim 13, Ly et al., ZTE and Gao et al. all together teach the UE of claim 11.
Ly et al. further teach the UE of claim 11, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
Regarding claims 7 and 14, Ly et al., ZTE and together Gao et al. all together teach the method/UE of claims 4 and 11 respectively.
Gao et al. further teach the method/UE of claims 5 and 12, wherein the method comprises/wherein the processor is further configured to: before obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame . 
Response to Arguments
6.	Applicant's arguments filed on 12/14/2021 have been fully considered but they are not persuasive. 
7.	Applicant’s amendment of independent claims 1, 4 and 11 necessitated new citations and explanations of the references as presented in the current office action.
8.	Applicant’s amendment of independent claims 1, 4 and 11 overcomes the provisional double patenting rejection of claims 1, 4, 8 and 11 based on the 16/872,340 application.
9.	In pages 8-9 of Applicant’s Remarks, regarding double patenting rejection of amended independent claims 1, 4 and 11 based on the ‘544 Application, Applicant mainly mentions that claim 3 of the '544 application does not recite "a magnitude 
relationship between a value of a period of the CORESET of the RMSI and a value of 

	However, the Examiner respectfully disagrees to the above statements of the Applicant, as claim 3 of '544 application recites wherein, in response to the first 
indication information indicating a relative position in frequency domain between the CORESET of the RMSI corresponding to the SSB and the SSB, the indication 
information further comprises second indication information, and the second indication information is configured to indicate a bandwidth part where the CO RESET of the RMSI is located; wherein the bandwidth part where the CORESET of the RMSI is located is different from a bandwidth part where the SSB is located and which is equivalent to having ‘second indication information being configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB’ as bandwidth part where the CORESET of the RMSI being located that is different (that includes magnitude part) from the bandwidth part where the SSB is located of claim 3, includes ‘magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB’ and the claim limitation does not specify the details of the magnitude relationship in its claims 1, 4 and 11 and therefore amended independent claims 1, 4, and 11 are not patentably distinguishable over claims 1, 3, 9, 11, 15, and 17 of the '544 application and the provisional double patenting rejection of independent claims 1, 4  and 11 based on the ‘544 Application is kept accordingly as mentioned above under Claim Rejections.

indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB, as recited in amended claim 1 and similarly in claims 4 and 11.
However, the Examiner respectfully disagrees to the above statements of the Applicant, as Gao et al. clearly teach wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB (see Fig. 4 and para [0115] wherein the association relationship between the PBCH period or the SS block burst set period and the RMSI period (that includes RMSI CORESET period) being further be sent by the network device/BS to the terminal device/UE, is mentioned, also see para [0120] wherein the RMSI period being related to the PBCH period, is mentioned & also see paragraphs [0122] & [0123] wherein the RMSI period (that includes RMSI CORESET period) being N times the SS block burst set period or the PBCH period, where N is greater than 0, N=2.sup.n, and n is an integer, is mentioned and also see Fig.9C & para [0234] wherein RMSI CORESET period being shown, all of the above is clearly equivalent to having “second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB”) and thus Ly et al., ZTE and Gao et al. all together teach all the limitations of independent claims 1, 4 and 11 as already mentioned above under Claim Rejections.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yang (US Pub. No: 2020/0045672 A1) disclose mechanism for broadcasting system information according to needs of UEs in 5th Generation (5G) New Radio (NR) system.
	Ly et al. (US Pub. No: 2019/0123992 A1) disclose techniques for RMSI PDCCH transmission and monitoring in 5th Generation (5G) New Radio (NR) system.
	Si et al. (US Pub. No: 2020/0344097 A1) disclose mechanisms for providing NR-SS burst set design and also NR RMSI CORESET configuration in MIB in an 
advanced wireless communication system.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477 
3/3/2022                                                                                                                                                                                             


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477